Exhibit 10.1

FOURTH AMENDMENT TO

LOAN AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), with an effective
date as of October 28, 2019, is made by and among SCHOOL SPECIALTY, INC., a
Delaware corporation (“Borrower”), each Guarantor (as defined in the Loan
Agreement) party hereto, the Lenders identified on the signature pages hereof
and TCW ASSET MANAGEMENT COMPANY LLC, as agent for the Lenders (“Agent”).

WHEREAS, Borrower, the Guarantors from time to time party thereto, Agent, and
the Lenders from time to time party thereto are parties to that certain Loan
Agreement dated as of April 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”); and

WHEREAS, Borrower has requested that Agent and the Lenders amend the Loan
Agreement as set forth herein, and Agent and the Lenders have agreed to the
foregoing, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Loan Agreement.

2.    Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of Borrower and the Guarantors party hereto set forth in Section 6
below, the Loan Agreement is amended to extend of the required delivery date of
the unaudited financial statements of Borrower and its Subsidiaries with respect
to the month ended September 30, 2019 required pursuant to clause (c) of Section
10.1.2 of the Loan Agreement from within thirty (30) days after the end of such
month to November 4, 2019 (or such later date as agreed to in writing by Agent
in its discretion).

3.    Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Loan Agreement and the other Loan Documents shall remain unchanged and shall
continue in full force and effect, in each case as amended hereby.

4.    Reaffirmation and Confirmation. Each of Borrower and each Guarantor party
hereto hereby ratifies, affirms, acknowledges and agrees that the Loan Agreement
and the other Loan Documents represent the valid, enforceable and collectible
obligations of Borrower and the Guarantors, and further acknowledges that there
are no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to the Loan Agreement or any other Loan Document. Each
of Borrower and each Guarantor party hereto hereby agrees that



--------------------------------------------------------------------------------

this Amendment in no way acts as a release or relinquishment of the Liens and
rights securing payments of the Obligations. The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by Borrower and the
Guarantors party hereto in all respects.

5.    Conditions to Effectiveness of Amendment. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent
(such date of satisfaction, the “Fourth Amendment Effective Date”):

(a)    Each party hereto shall have executed and delivered this Amendment to
Agent;

(b)    Agent shall have received a certificate in form and substance reasonably
satisfactory to Agent, dated the Fourth Amendment Effective date and executed by
a duly authorized officer of Borrower, (i) attaching a true and correct copy of
an amendment to the Revolving Loan Agreement conforming to this Amendment and
(ii) certifying that such conforming amendment is effective as of the Fourth
Amendment Effective Date;

(c)    All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel;

(d)    Agent shall have received payment of all fees payable to Agent and
Lenders pursuant to the terms of the Fee Letter, and all other fees, charges and
disbursements of Agent and its counsel required to be paid pursuant to the Loan
Agreement in connection with the preparation, execution and delivery of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith that have been
invoiced on or before the date hereof; and

(e)    No Default or Event of Default shall have occurred and be continuing.

6.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each of Borrower and each Guarantor party hereto
hereby represents and warrants to Agent and Lenders that, after giving effect to
this Amendment:

(a)    All representations and warranties contained in the Loan Agreement and
the other Loan Documents (other than the representations and warranties
contained in Schedules 2(c), 2(d) and 11 of the Perfection Certificate) are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, in each case as if made on and as of such date, other than
representations and warranties that expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);

(b)    No Default or Event of Default has occurred and is continuing; and

 

-2-



--------------------------------------------------------------------------------

(c)    This Amendment and the Loan Agreement, as amended hereby, constitute
legal, valid and binding obligations of Borrower and the Guarantors and are
enforceable against Borrower and the Guarantors in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

7.    Miscellaneous.

(a)    Expenses. Borrower agrees to pay on demand all expenses of Agent in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment in accordance with the terms of the Loan
Agreement.

(b)    Governing Law. This Amendment shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of New York.

(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic photocopy (i.e. “pdf”) shall be effective
as delivery of a manually executed counterpart hereof.

8.    Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Borrower and each Guarantor
party hereto, on behalf of itself and its respective successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, as of the date of this Amendment,
both at law and in equity, which Borrower or any Guarantor, or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date set forth above.

 

BORROWER: SCHOOL SPECIALTY, INC. By:   /s/ Kevin L. Baehler Name:   Kevin L.
Baehler Title:   Executive Vice President, Chief Financial Officer GUARANTORS:
CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company By:   /s/ Kevin
L. Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary SPORTIME, LLC,
a Delaware limited liability company By:   /s/ Kevin L. Baehler Name:   Kevin L.
Baehler Title:   Assistant Secretary DELTA EDUCATION, LLC, a Delaware limited
liability company By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:  
Assistant Secretary

 

 

Signature Page to Fourth Amendment to Loan Agreement



--------------------------------------------------------------------------------

PREMIER AGENDAS, LLC, a Delaware limited liability company By:   /s/ Kevin L.
Baehler Name:   Kevin L. Baehler Title:   Assistant Secretary CHILDCRAFT
EDUCATION, LLC, a Delaware limited liability company By:   /s/ Kevin L. Baehler
Name:   Kevin L. Baehler Title:   Assistant Secretary BIRD-IN-HAND WOODWORKS,
LLC, a Delaware limited liability company By:   /s/ Kevin L. Baehler Name:  
Kevin L. Baehler Title:   Assistant Secretary CALIFONE INTERNATIONAL, LLC, a
Delaware limited liability company By:   /s/ Kevin L. Baehler Name:   Kevin L.
Baehler Title:   Assistant Secretary SSI GUARDIAN, LLC, a Delaware limited
liability company By:   /s/ Kevin L. Baehler Name:   Kevin L. Baehler Title:  
Assistant Secretary

 

 

Signature Page to Fourth Amendment to Loan Agreement



--------------------------------------------------------------------------------

AGENT: TCW ASSET MANAGEMENT COMPANY LLC, as Agent By:   /s/ Mark Gertzof Name:  
Mark Gertzof Title:   Managing Director LENDERS: TCW DIRECT LENDING LLC, as a
Lender By: TCW Asset Management Company LLC, its Investment Advisor By:   /s/
Mark Gertzof Name:   Mark Gertzof Title:   Managing Director TCW DIRECT LENDING
STRATEGIC VENTURES LLC, as a Lender By:   /s/ Mark Gertzof Name:   Mark Gertzof
Title:   Managing Director WEST VIRGINIA DIRECT LENDING LLC, as a Lender By: TCW
Asset Management Company LLC, its Investment Advisor By:   /s/ Mark Gertzof
Name:   Mark Gertzof Title:   Managing Director

 

 

Signature Page to Fourth Amendment to Loan Agreement



--------------------------------------------------------------------------------

TCW BRAZOS FUND LLC, as a Lender By: TCW Asset Management Company LLC, its
Investment Advisor By:   /s/ Mark Gertzof Name:   Mark Gertzof Title:   Managing
Director TCW SKYLINE LENDING, L.P., as a Lender By: TCW Asset Management Company
LLC, its Investment Advisor By:   /s/ Mark Gertzof Name:   Mark Gertzof Title:  
Managing Director

 

 

 

 

 

 

Signature Page to Fourth Amendment to Loan Agreement